EXHIBIT 10.19

LOGO [g16670g33c98.jpg]

October 30, 2008

Mr. C. Kirk Peacock

20 Salida del Sol

Santa Barbara, CA 93109

Dear Kirk:

This letter outlines the basis upon which ImmunoCellular Therapeutics, Ltd. (the
“Company”) will continue to engage you as its Chief Financial Officer (“CFO”)
and Treasurer.

1. Engagement. You will be engaged as CFO and Treasurer of the Company for the
term and upon the terms and conditions set forth herein, and you accept such
offer of engagement. As the Company’s CFO, your duties shall consist primarily
of (i) the timely filing of all SEC filings, including preparing drafts of
financial statements and the MD&A portions of the Company’s Form 10-KSB and
drafts of the Company’s Form 10-QSB and review of the Company’s registration
statement disclosures; (ii) maintenance of the Company’s Sarbanes-Oxley
compliance procedures and confirming accounting compliance under Sarbanes-Oxley
on a quarterly basis; (iii) preparation of annual two-year budgets (segmented
quarterly) for the Company; (iv) closing of the Company’s financial books on a
quarterly basis; (v) coordinating reviews and audits of the Company’s financial
statements by the Company’s independent public accounting firm; and
(vi) quarterly presentations to the Company’s board of directors (the “Board”)
of the Company’s financial information, including quarterly budgets to actual;
and (vii) oversee the Company’s accounts payable function. As the Company’s
Treasurer, your duties shall consist primarily of (i) safeguarding of the
Company’s cash and investments; (ii) ensure compliance with the Company’s
investment policy; and (iii) maintenance of the Company’s investment account.
You will report to the President of the Company as well as the Chairman of the
Audit Committee of the Company.

2. Term. The term of your engagement will be through October 29, 2009,
commencing October 30, 2008; unless sooner terminated by you or the Company as
set forth below in Section 7.

3. Commitment/Part-time Status. For the compensation provided in Section 4, you
will set aside and commit a minimum (on average) of one to two business days per
week toward attending to the affairs of the Company as the CFO and Treasurer.
The Company recognizes and agrees that, due to your part-time status, you may
accept other employment or consulting assignments concurrent with your
engagement by the Company, which may include employment as an officer of
publicly-traded companies and/or employment by other companies engaged in
biotech or pharmaceutical research and development, provided that you disclose
such employment by any other company to the Company and that such companies are
not engaged in any research or development activities in the field of
immunocellular therapies.

4. Compensation. As payment in full for your services during the term of this
Agreement, the Company shall grant to you options to purchase 50,000 shares of
the Company’s common stock (the “New Options”), which shall vest monthly pro
rata over the one-year term of this Agreement and shall pay you $8,000 per
month. The cash compensation shall be paid monthly on the first



--------------------------------------------------------------------------------

Mr. Kirk Peacock

October 30, 2008

Page 2

business day of each month. The New Options will have a seven-year term
commencing on the date of grant (which shall be the date of approval of the
grant by the Board); will have an exercise price of the last reported trading
price of the Company’s common stock on the OTC Bulletin Board on the date of
grant; will be exercisable within the term of those options during the period of
your services to the Company and for 24 months after termination for any reason
except termination for cause by the Company; and will have such other terms and
conditions as are included in the Company’s standard nonqualified stock option
agreement under its 2006 Equity Incentive Plan (the “Plan”). All of your
outstanding options granted under the Plan will be included in the Company’s
Form S-8 registration statements.

5. Expenses. The Company will promptly reimburse you for all reasonable business
expenses incurred by you in connection with the business of the Company in
accordance with regular Company policy regarding the nature and amount of
expenses and the maintenance and submission of receipts and records necessary
for the Company to document them as proper business expenses. These expenses
shall include, without limitation, out-of-pocket telephone, facsimile, office
supplies and authorized travel expenses but shall not include rent, utilities or
similar overhead expenses incurred by you to maintain your office space.

6. Indemnity. To the extent permitted by California law, you agree to indemnify
and hold the Company harmless from and against any and all losses, damages,
liabilities, costs, and expenses, including attorneys’ fees, arising from or
attributable to or resulting from your gross negligence or willful misconduct in
rendering the services. You warrant and represent that you have full power and
authority to enter into and perform this Agreement and that your performance of
this Agreement will not violate the provisions of any other agreement to which
you are a party. The Company agrees to indemnify and hold you harmless from and
against any and all claims, demands, causes of action, losses, damages,
liability, costs and expenses, including attorneys fees arising out of your
services hereunder, other than those arising from or attributable to or
resulting from your gross negligence or willful misconduct. The Company will
name you as an officer on any policy of directors and officers liability
insurance it secures throughout the term of your engagement.

7. Termination. This Agreement and your rights and obligations hereunder shall,
under any of the following circumstances, terminate in advance of the time
specified in Section 2 above, and you shall have the right to receive only your
compensation that shall be accrued hereunder through the effective date of such
termination and shall have no right to receive any further compensation
hereunder from and after the time of such termination:

7.1 Death. This Agreement and your duties hereunder shall terminate immediately
upon your death.

7.2 Termination by the Company. The Company may, at its option, terminate this
Agreement and your duties hereunder by written notice to you at any time without
cause upon 30 days written notice to you. If you are terminated without cause,
in addition to all accrued compensation, the Company shall grant you 50% of any
unvested options as of the date of termination. The Company may terminate this
Agreement for Cause (as hereinafter defined) at any time upon written notice to
you. “Cause” as used in this

 

LOGO [g16670g78a45.jpg]



--------------------------------------------------------------------------------

Mr. Kirk Peacock

October 30, 2008

Page 3

Agreement means that you, (i) after reasonable notice and warning, have failed
to perform your assigned duties as defined in this Agreement, with such failure
to be determined by the Board of Directors, (ii) have materially breached any of
the terms or conditions of this Agreement and have failed to correct such breach
within 15 days following written notice from the Company of such breach, or
(iii) have been charged with a felony or any intentionally fraudulent act that
materially damages, or may materially damage, the business or reputation of the
Company.

7.3 Termination by the You. You may terminate this Agreement at any time without
cause upon 30 days written notice to the Company or upon written notice to the
Company if the Company shall have materially breached any of the provisions of
this Agreement and has failed to correct such breach within 15 days following
written notice from you of such breach.

8. Arbitration. In the event of any dispute under this Agreement, such dispute
shall be resolved by binding arbitration with JAMS/ENDISPUTE in Los Angeles,
California. The arbitrator shall be a retired judge with at least five years of
experience on the bench. This provision shall not be interpreted so as to
require arbitration of claims that the state and/or Federal Courts of California
have ruled may not be the subjects of compelled arbitration in employment
matters, nor shall it be interpreted so as to restrict any remedy, right of
appeal or discovery device available to either party in a manner that violates
the rulings of the state and/or Federal Courts of California with respect to
employment-related arbitration. This provision shall not be interpreted so as to
preclude the making of reports to governmental offices, or to preclude either
party from seeking injunctive or provisional relief in a court of appropriate
jurisdiction under such circumstances as may merit such relief. This arbitration
provision is inapplicable to claims of less than $25,000.

9. Confidentiality. While this Agreement is in effect and for a period of five
years thereafter, you shall hold and keep secret and confidential all “trade
secrets” (within the meaning of California law) and shall use such information
only in the course of performing your duties hereunder; provided, however, that
with respect to trade secrets, you shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under California
law. You shall maintain in trust all such trade secrets as the Company’s
property, including, but not limited to, all documents concerning the Company’s
business, including your work papers, telephone directories, customer
information and notes, and any and all copies thereof in your possession or
under your control. Upon the expiration or earlier termination of your
employment with the Company, or upon request by the Company, you shall deliver
to the Company all such documents belonging to the Company, including any and
all copies in your possession or under your control.

 

LOGO [g16670g78a45.jpg]



--------------------------------------------------------------------------------

Mr. Kirk Peacock

October 30, 2008

Page 4

10. Applicable Law. This Agreement shall be interpreted in accordance with the
internal laws of the State of California.

We are delighted that you have agreed to continue to serve as our Chief
Financial Officer and Treasurer and look forward to working with you to make the
Company a great success.

 

Very truly yours, IMMUNOCELLULAR THERAPEUTICS, LTD. By:   /s/ Manish Singh  
Manish Singh, Ph.D.   President and Chief Executive Officer

 

Agreed to and Accepted as of this 30th day
of October 2008. /s/ C. Kirk Peacock C. Kirk Peacock

 

LOGO [g16670g78a45.jpg]